SUMMARY ORDER
Defendant-Appellant Ryung Hee Cho (“Ms. Cho”) appeals from a judgment of the District Court entered after a civil jury trial awarding plaintiff-appellee Chung Cho (“Mr. Cho”) monetary damages and declaratory relief. Mr. Cho had sued Ms. Cho, his sister, in a dispute over which sibling owned a New Haven deli.
Ms. Cho argued on appeal that (1) the jury’s verdict for Mr. Cho was not supported by the evidence, (2) the District Court’s declaratory judgment was erroneous, (3) the District Court gave the jury erroneous instructions, (4) the District Court abused its discretion by admitting improper evidence, and (5) the District Court denied Ms. Cho her right to a fair trial through overly-hasty scheduling of the trial and by allowing use of an incompetent Korean language interpreter.
Upon a review of the record, we conclude that the District Court committed no error that would merit our vacating the District Court’s judgment. We have considered all of Ms. Cho’s arguments and found each of them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.